Citation Nr: 1003170	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee torn meniscus, status-post repair, with 
osteoarthritis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1970 to December 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

The Veteran's claim was previously before the Board in 
September 2007, at which time it was remanded for additional 
evidentiary development, to include obtaining a VA 
examination to assess the severity of the Veteran's service-
connected left knee disability.  The VA examination was 
scheduled for September 2009, but the examination 
notification appears to have been sent to the incorrect 
address.  

Accordingly, the Veteran failed to report for the September 
2009 examination, in part, because he likely received no 
notice about it.  However, for the reasons discussed below, 
and in light of the Veteran's July 2009 total left knee 
arthroplasty, the Board finds no prejudice in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the Veteran's claim is 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Prior to July 9, 2009, the Veteran's left knee disability 
was manifested by objective evidence of painful decreased 
range of motion on flexion and extension, tenderness, 
crepitus, edema, joint effusion, abnormal movement, guarding, 
chondromalacia, spurring, osteoarthritis, and degenerative 
joint disease. 

2.  Prior to July 9, 2009, range of motion of the left knee 
showed flexion to 81 degrees and a loss of seven degrees on 
extension.  There was no objective evidence of additional 
loss of range of motion due to pain, fatigue, weakness, lack 
of endurance, or incoordination following repetitive use.   	  

3.  The Veteran underwent a total left knee arthroplasty on 
July 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee torn meniscus, status-post repair, 
with osteoarthritis, are not met for any period of time 
covered by the appeal prior to July 9, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for a separate 10 percent disability rating, 
but not higher, for painful limitation of flexion of the left 
knee are met for the entire period of time covered by the 
appeal prior to July 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2009).

3.  The criteria for a separate 10 percent disability rating, 
but not higher, for painful limitation of extension of the 
left knee are met for the entire period of time covered by 
the appeal prior to July 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2009).

4.  Effective July 9, 2009, the criteria for a 100 percent 
disability rating for a total left knee arthroplasty are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003, March 2006, and 
November 2007, the 


RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006 and November 2007, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  In this 
regard, the Board notes that the Veteran identified as 
potentially pertinent treatment records from T. Fisher, M.D.  
Following the Board's September 2007 Remand, the Veteran was 
requested to obtain these records himself or authorize VA to 
obtain these records on his behalf.  The Veteran submitted no 
records from Dr. Fisher at any time during the pendency of 
this claim, nor did he authorize VA to obtain them on his 
behalf, despite numerous requests concerning of the 
importance of doing so.  See November 2007, August 2008, and 
July 2009 notice letters.  The Veteran did, however, submit 
private treatment records from Dr. Alexander following the 
Board's September 2007 Remand.  These records were reviewed 
and associated with the claims file.

The Veteran was also afforded a VA examination in December 
2003 in connection with the claim currently on appeal.  The 
Board is aware that the Veteran was also scheduled for a VA 
examination in September 2009, but that he failed to report 
for the examination, in part, because it appears that the RO 
sent the notification of the examination to the incorrect 
address.  As noted above, however, there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision in this case, particularly in light of the Board's 
decision to award the Veteran a 100 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Diagnostic Code 5055 makes clear that a prosthetic 
replacement of the knee joint is rated as 100 percent 
disabling for the first year following the implantation of 
the prosthesis.  Thereafter, the assigned disability 
evaluation is based on residuals, if any, with 30 percent 
being the minimum schedular rating available.  In this case, 
the Veteran was scheduled for a VA examination in September 
2009, approximately two months after his total left knee 
replacement surgery.  Regardless of the results of the missed 
September 2009 VA examination, the Veteran is entitled to, 
and was awarded, a 100 percent evaluation for the first year 
following the implantation of the prosthesis, effective July 
9, 2009.  The Board notes that as of the date of this 
decision, the Veteran is still within the first year 
following the implantation of the prosthesis.  See July 9, 
2009 operative record.  In light of these circumstances, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  
Accordingly, the Board also finds that VA has complied, to 
the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Increased Disability Ratings 

The Veteran in this case contends that the condition of his 
service-connected left knee disability has worsened and that 
this decline warrants a higher disability evaluation.  

The RO originally awarded the Veteran service connection for 
residuals of a left knee medial meniscectomy in a rating 
decision dated April 1983.  The RO rated the Veteran's 
disability as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective December 28, 1982.  A 
subsequent rating decision dated November 1994 continued the 
Veteran's noncompensable disability rating under Diagnostic 
Code 5257.  

The Veteran filed an increased rating claim in May 1995.  
That same month, the RO rated the Veteran's service-connected 
left knee disability as 10 percent disabling under Diagnostic 
Code 5257, effective January 19, 1995.  See May 1995 rating 
decision.  In the same rating decision, the RO also awarded a 
temporary total disability rating (100 percent) based on 
surgical or other treatment necessitating convalescence.  The 
effective date of the temporary total rating was February 8, 
1995.  Effective April 1, 1995, the Veteran's service-
connected left knee disability was rated as 10 percent 
disabling under Diagnostic Code 5257.

The Veteran filed the current claim for an increased rating 
in November 2003.  The RO continued the Veteran's 10 percent 
disability rating under Diagnostic Code 5257 in the February 
2004 rating decision currently on appeal.  The Veteran was 
notified of this decision and timely perfected this appeal.  

Disability ratings are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Generally, "pyramiding," the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided.  38 
C.F.R. § 4.14 (2009).  A single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2009).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence shows a variance in the signs and 
symptoms of the Veteran's service-connected left knee 
disability during the claim period such that staged ratings 
are for application.  Additionally, for reasons explained 
below, the Board also finds that the Veteran is entitled to 
separate evaluations based on (1) painful limitation of 
flexion of the left knee due to degenerative arthritis; (2) 
painful limitation of extension of the left knee due to 
degenerative arthritis; and (3) a total left knee 
arthroplasty.    

The Veteran presented to H. Alexander, M.D. in October 2002 
after a slip-and-fall accident.  Dr. Alexander noted that the 
Veteran "did beautifully" following a left knee arthroscopy 
in June 2002.  Since the accident, however, the Veteran 
reported subjective symptoms of swelling and discomfort.  A 
physical examination of the left knee revealed moderately 
large effusion with moderately large tenderness on the medial 
joint line.  The Veteran was also noted to have mild to 
moderate patellofemoral crepitance with mild pain on passive 
flexion, extension, and patellar glide tests.  X-rays of the 
left knee revealed mild to moderate patellofemoral arthrosis, 
moderate medial joint space narrowing, and some calcification 
in the lateral compartment consistent with "pseudogout."  
Dr. Alexander also expressed concern that the Veteran had a 
torn medial meniscus, but stated that "it is certainly 
possible that he just exacerbated his underlying arthritis."

The Veteran returned to Dr. Alexander in October 2002 for 
additional care after reporting left knee pain with loss of 
motion.  Range of motion testing of the left knee revealed a 
loss of approximately five degrees on extension.  Flexion was 
to approximately 100 degrees with pain.  Dr. Alexander also 
found evidence of extensive trochlear and medial compartment 
Grade IV chondromalacia. The Veteran was referred for a 
magnetic resonance imaging (MRI) scan of the left knee.

An MRI scan of the Veteran's left knee taken that same month 
was interpreted to show (1) a tear of the posterior horn, 
body, and anterior horn medial meniscal remnant extending 
into the peripheral red zone; (2) torn anterior horn of the 
lateral meniscus with a one and one-half centimeter 
parameniscal cyst, likely containing debris and fibrosis 
along the lateral aspect of Hoffa's fat pad; (3) a focal five 
to seven millimeter high-grade hyaline cartilage defect with 
subchondral marrow edema along the anteromedial femoral 
condyle with a suspected small osteochondral fracture; (4) 
femorotibial osteoarthritis, greater in the medial 
compartment; (5) intact anterior cruciate and posterior 
cruciate ligaments; (6) thickening of the medial collateral 
ligament suggestive of a healed sprain; (7) intermediate 
grade patellofemoral chondromalacia and spurring; and (8) 
joint effusion.

The Veteran subsequently underwent a left knee arthroscopy in 
December 2002.  Dr. Alexander conducted a follow-up 
examination that same month and described the Veteran's range 
of motion at that time as "excellent."  It was also noted 
that the Veteran had "essentially" no effusion.  Dr. 
Alexander indicated, however, that the Veteran would 
eventually require a total knee arthroplasty.  

The Veteran sought additional private care from Dr. Alexander 
in July 2003 after reporting left knee "symptoms."  A 
physical examination of the left knee revealed mild swelling 
and discomfort with passive range of motion testing.  Range 
of motion testing was to 110 degrees on flexion and to zero 
degrees on extension.  The Veteran agreed to purchase a 
hinged knee brace at that time, but according to Dr. 
Alexander, the Veteran had "a lot" of patellofemoral 
arthrosis and "I do not think the brace will help that 
much."  It was again noted that the Veteran would eventually 
require a total knee arthroplasty.  

The Veteran was afforded a VA examination in December 2003 
during which he reported subjective complaints of pain, 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance.  He denied heat 
and redness.  The examiner noted that the Veteran was 
prescribed Mobic two weeks prior to the examination and 
stated that the Veteran "occasionally" used a brace and 
"rarely" used a cane.  However, the Veteran used no 
assistive devices at the time of the examination.  The 
Veteran also reported episodes of flare-up with overuse and 
he estimated an additional 10 percent functional impairment 
at those times.  

Upon physical examination, the examiner observed evidence of 
painful motion and abnormal movement with guarding.  No 
evidence of subluxation, edema, effusion, instability, 
weakness, tenderness, redness, or heat was found.  Range of 
motion on flexion was to 81 degrees while extension revealed 
a loss of four degrees.  The examiner described the Veteran's 
stability as "good."  X-rays were interpreted to show 
degenerative joint disease of the left knee with narrowing of 
the joint space.  The impression was post-operative (times 
four) degenerative joint disease of the left knee with 
functional loss due to pain.

An MRI scan of the Veteran's left knee taken in December 2004 
was interpreted to show significant osteoarthritic changes, 
more severe in the patellofemoral compartment as well as the 
medial compartment.  "Very little" of the Veteran's 
meniscus remained in the medial compartment, but it was noted 
that the anterior cruciate and posterior cruciate ligaments 
appeared to be intact.  Moderate size knee effusion was also 
found.  

The Veteran returned to Dr. Alexander in May 2009 with 
subjective complaints of increased pain and stiffness.  Range 
of motion testing showed flexion to 95 degrees with pain and 
a loss of approximately seven degrees on extension.  X-rays 
of the left knee taken at that time showed severe 
tricompartmental arthritis, medial and lateral femoral 
osteophytes, and "fairly severe" patellofemoral arthrosis.  
The impression was left knee pain and osteoarthritis.  

A follow-up appointment with Dr. Alexander in June 2009 found 
the Veteran with subjective complaints of increasing 
discomfort and problems with daily activities.  The Veteran 
wore a brace on his left knee at the time of the examination.  
Range of motion testing was to 95 degrees on flexion and a 
loss of approximately five degrees was found on extension.  
The Veteran was subsequently scheduled for a total left knee 
arthroplasty.  Dr. Alexander performed the total left knee 
arthroplasty in July 2009.  See July 9, 2009 operative 
record.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for a left knee 
disability under Diagnostic Code 5257 for any period of time 
covered by the appeal prior to July 9, 2009.  The Veteran is, 
however, entitled to separate 10 percent disability ratings 
based on limitation of flexion and limitation of extension of 
the left knee due to degenerative arthritis for the entire 
period of time covered by the appeal prior to July 9, 2009.  
Effective July 9, 2009, the Veteran is entitled to a 100 
percent disability rating for a total left knee arthroplasty. 

Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
Although the Veteran reported subjective complaints of 
instability and giving way on more than one occasion during 
the pendency of this appeal, VA and private treatment records 
are negative for any objective evidence of recurrent 
subluxation or lateral instability.  In fact, the December 
2003 VA examiner specifically found no evidence of 
instability or subluxation at that time.  Rather, the VA 
examiner described the stability of the Veteran's left knee 
as "good."  Accordingly, the Board finds that the Veteran 
is not entitled to a disability rating in excess of the 
currently assigned 10 percent under Diagnostic Code 5257 for 
any period of time covered by the appeal that is prior to 
July 9, 2009.

The Board must also consider whether the evidence of record 
warrants a separate compensable rating for arthritis of the 
left knee.  When a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be assigned if 
the Veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 (limitation of 
flexion) or 5261 (limitation of extension).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 requires that 
degenerative arthritis be established by x-ray findings.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence supports separate 10 
percent disability ratings for limitation of flexion and 
limitation of extension of the left knee due to degenerative 
joint disease for the entire period of time covered by this 
appeal prior to July 9, 2009.  The Board acknowledges that 
there is objective evidence of record showing degenerative 
joint disease of the left knee.  See December 2003 VA 
examination report.  Additionally, both VA and private 
treatment records documented evidence of painful, limited 
motion.  For instance, the December 2003 VA examiner 
indicated that range of motion of the left knee on flexion 
was to 81 degrees while extension revealed a loss of four 
degrees.  The VA examiner also observed evidence of painful 
motion and abnormal movement with guarding.  According to Dr. 
Alexander's private treatment records, the Veteran's range of 
motion of the left knee on flexion ranged from 95 to 110 
degrees with pain while extension revealed a loss of four to 
seven degrees.  See October 2002, July 2003, and May 2009 
private treatment records. 

Accordingly, the Board finds that the Veteran is entitled to 
separate 10 percent disability ratings for limitation of 
flexion and limitation of extension of the left knee for the 
entire period of time covered by this appeal prior to July 9, 
2009.  See Lichtenfels, supra; see also VAOPGCPREC 09-2004 
(2004) (permitting separate evaluations based on limitation 
of flexion (Diagnostic Code 5260) and extension (Diagnostic 
Code 5261)).
 
The Veteran is not, however, entitled to disability ratings 
in excess of 10 percent for limitation of flexion or 
extension of the left knee for any period of time covered by 
the appeal prior to July 9, 2009.  

Limitation of motion is measured in terms of flexion 
(Diagnostic Code 5260) and extension (Diagnostic Code 5261).  
Normal range of motion for the knee is to zero  degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2009).  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
rating is assigned where flexion is limited to 30 degrees.  A 
30 percent evaluation is warranted where flexion is limited 
to 15 degrees.   

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees, 
and a 40 percent rating is assigned where extension is 
limited to 30 degrees.  A 50 percent rating is assigned where 
extension is limited to 45 degrees.
   
As noted above, the December 2003 VA examiner indicated that 
the range of motion of the left knee on flexion was to 81 
degrees while extension revealed a loss of four degrees.  
According to Dr. Alexander's private treatment records, the 
Veteran's range of motion of the left knee on flexion was 
from 95 to 110 degrees with pain while extension revealed a 
loss of four to seven degrees.  See October 2002, July 2003, 
and May 2009 private treatment records.  While these 
measurements show evidence of painful, limited motion on 
flexion and extension with abnormal movement and guarding, 
they are insufficient to warrant evaluations in excess of 10 
percent for limitation of flexion or limitation of extension 
for any period of time covered by this appeal prior to July 
9, 2009.

The Board has also considered rating the Veteran's left  knee 
disability under other pertinent diagnostic codes, but the 
bulk of these diagnostic codes are not applicable in the 
Veteran's case. 

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed as having ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  There is no evidence of record to 
show that the Veteran was diagnosed with or treated for genu 
recurvatum or any impairments of the tibia or fibula.  Thus, 
these diagnostic code provisions are not applicable in this 
case.

The Board has considered whether Diagnostic Codes 5258 and 
5259 are potentially applicable in the Veteran's case in 
light of the fact that he had multiple left knee 
arthroscopies and reported symptomatic residuals thereafter.  
These particular diagnostic codes provide disability ratings 
for semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint or for symptomatic 
residuals following the removal of semilunar dislocated 
cartilage.  
 
While the Veteran reported subjective reports of locking, 
pain, and swelling, and there is objective evidence that the 
Veteran had a hyaline cartilage defect in October 2002, there 
is no objective clinical evidence to show that the Veteran 
was diagnosed with or treated for semilunar dislocated 
cartilage such that consideration would be warranted under 
Diagnostic Code 5258.  Likewise, although the Veteran has 
symptomatic residuals following the surgical procedures 
described above, a 10 percent disability rating is the 
maximum schedular rating available under Diagnostic Code 
5259.  The Board notes, however, that even if the hyaline 
cartilage defect in this case warranted consideration under 
Diagnostic Code 5258, the Veteran is already assigned 
separate disability ratings under Diagnostic Codes 5257 
(instability) and 5260, 5261, and 5003 (limitation of motion 
with degenerative arthritis).  These ratings reflect, in the 
Board's opinion, the Veteran's predominant disability 
picture.  Any attempt to assign an additional rating for the 
left knee under Diagnostic Codes 5258 or 5259 would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

Effective July 9, 2009, the Board finds that the 
preponderance of the evidence supports a 100 percent 
disability rating in light of the Veteran's total left knee 
arthroplasty.  See July 9, 2009 operative record.  According 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
disability rating is assigned for one year following the 
implantation of the prosthesis.  A 60 percent disability 
rating is assigned for a prosthetic replacement of the knee 
joint with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  For a 
prosthetic replacement of the knee joint with intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula).  The minimum 
rating for a prosthetic replacement of the knee joint is 30 
percent.  Accordingly, the Veteran is entitled to a 100 
percent disability rating under Diagnostic Code 5055 for the 
first year following the implantation of the prosthesis. This 
disability rating contemplates the Veteran's disability 
rating only for the first year following the implantation of 
the prosthesis (i.e., until July 2010).

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of pain, weakness, stiffness, swelling, locking, 
easy fatigability, popping, lack of endurance, and 
instability, as well as occasional flare-ups and giving way.

VA and private treatment records showed objective evidence of 
painful decreased range of motion on flexion and extension, 
tenderness, crepitus, edema, joint effusion, abnormal 
movement, guarding, chondromalacia, spurring, osteoarthritis, 
and degenerative joint disease.  However, there is no 
objective indication that the Veteran's symptoms resulted in 
an additional functional loss due to flare-ups, fatigability, 
incoordination, or pain on repetitive movements.  The Board 
acknowledges that the December 2003 VA examiner diagnosed the 
Veteran as having post-operative degenerative joint disease 
of the left knee with functional loss due to pain.  However, 
the Veteran's currently assigned disability ratings for 
instability, painful limitation of motion due to degenerative 
arthritis, and total prosthetic replacement of the left knee 
joint contemplate the Veteran's functional loss due to pain 
as described by the December 2003 VA examiner.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected left 
knee disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Furthermore, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected left knee disability are 
addressed by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of 
a 10 percent schedular disability rating for instability, 
separate 10 percent schedular disability ratings for painful 
limitation of motion with degenerative arthritis, and, 
effective July 9, 2009, a 100 percent schedular disability 
rating for a total left knee arthroplasty, shows that the 
Veteran has functional impairment that is significant.  The 
currently assigned ratings also contemplate that there is 
commensurate industrial impairment as a result of the 
Veteran's service-connected left knee disability.  See also, 
38 C.F.R. § 4.1 (2009) (noting that the percentage ratings 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from service-related 
diseases and injuries and their residual conditions in 
civilian occupations).  Moreover, there is no evidence of 
frequent periods of hospitalization related to the Veteran's 
service-connected left knee disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996). 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent under Diagnostic Code 5257 (recurrent subluxation and 
lateral instability) for any period of time covered by this 
appeal prior to July 9, 2009.  However, resolving all doubt 
in the Veteran's favor, the Veteran is entitled to separate 
10 percent disability ratings for painful limitation of 
flexion and painful limitation of extension due to 
degenerative joint disease of the left knee for the entire 
period of time covered by this appeal that is prior to July 
9, 2009.  Effective July 9, 2009, the Veteran is entitled to 
a 100 percent disability rating for a total left knee 
arthroplasty for a period of one year.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 


ORDER

A disability rating in excess of 10 percent for a left knee 
torn meniscus, status post repair, with osteoarthritis, is 
not met for any period of time covered by the appeal prior to 
July 9, 2009.

A separate 10 percent disability rating, but not higher, for 
painful limitation of flexion of the left knee is granted for 
the entire period of time covered by the appeal prior to July 
9, 2009, subject to the law and regulations governing payment 
of monetary benefits.  

A separate 10 percent disability rating, but not higher, for 
painful limitation of extension of the left knee is granted 
for the entire period of time covered by the appeal prior to 
July 9, 2009, subject to the law and regulations governing 
payment of monetary benefits.  

Effective July 9, 2009, a 100 percent disability rating is 
granted for a total left knee arthroplasty, subject to the 
law and regulations governing payment of monetary benefits.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


